       Case 2:19-cv-02601-JAR-JPO Document 20 Filed 03/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                  AT KANSAS CITY

AMANDA WOODRUFF,                             )
                                             )
                      Plaintiff,             )
v.                                           )         Case No. 2:19-CV-02601-JAR-JPO
                                             )
LET’S PRETEND LEARNING                       )
CENTER, LLC and                              )
ALICE F. BOYD,                               )
                                             )
                      Defendants.            )

                        ORDER OF DISMISSAL WITH PREJUDICE

       The Court, having reviewed the Stipulation of Dismissal with Prejudice filed herein by the

parties, hereby dismisses the above-captioned cause of action with prejudice under Fed. R. Civ. P.

41(a)(2) and each party to bear their own costs.

       IT IS SO ORDERED.


Dated: March 19, 2020                                   s/ Julie A. Robinson
                                                       United States District Judge




                                                   1
